Title: To Alexander Hamilton from Jeremiah Olney, 10 January 1791
From: Olney, Jeremiah
To: Hamilton, Alexander


Custom House Providence 10: Jany 1791.
Sir,
By a misconception of the Law respecting the 10 ⅌ cent discount on goods imported in American vessels, which ’till within a few days, I supposed to cease on the first day of October last, the balance of 16.314 dolls & 45¼ cents which appears by my accounts transmitted on the 3. inst, to be due to the United States is 1.114 dolls & 72 cents more than it should be, this sum being the amount of the 10. ⅌ cent omitted to be deducted from the duties arising on merchandise imported into this district during the last quarter; the true balance therefore to be passed to the credit of the United States in my Books, is 15.199 Ds & 73¼ cents agreeably to the enclosed statement.
I enclose my return of Exports for the last quarter, amounting in value, to 56.362 Dollars and 99 cents.
I have the honor to be very respectfully, Sir, your most obedt & most hume servt
Jereh Olney Collr
Alexr Hamilton EsqSecry of the Treasury.
